Citation Nr: 0828733	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection a left knee disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for chronic headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for facial nerve palsy resulting from Bell's palsy.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

5.  Entitlement to an initial compensable rating for right 
testicle hydrocele.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
January 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from May 2003 and March 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which, in 
pertinent part, granted service connection for facial nerve 
palsy and chronic headaches resulting from Bell's palsy with 
an initial rating of 30 percent, effective February 13, 2003; 
granted service connection for hypertension with an initial 
rating of 10 percent, effective February 13, 2003; denied 
service connection for left knee disability; and granted 
service connection for right testicle hydrocele with an 
initial noncompensable rating, effective April 8, 2003.  

In a May 2006 rating decision, the RO granted service 
connection for the veteran's chronic headaches as a separate 
issue from his Bell's palsy and facial paralysis and assigned 
an initial rating of 30 percent for the headaches, effective 
February 13, 2003.  A separate 10 percent rating for facial 
nerve palsy resulting from Bell's palsy was assigned, also 
effective February 13, 2003.  

In December 2004 and February 2005 statements, the veteran 
cancelled his scheduled hearings.  The veteran has not 
indicated that he wants his hearings rescheduled; therefore, 
the veteran has withdrawn his hearing request.

In his July 2003 brief to the Board, the veteran's 
representative raised the issue of entitlement to special 
monthly compensation for loss of a creative organ under 
38 U.S.C.A. § 1114(k).  This claim is referred to the RO for 
the appropriate action.



FINDINGS OF FACT

1.  A meniscus tear of the left knee was incurred as the 
result of an injury in service.

2.  The veteran has frequent headaches that are not 
prostrating.

3.  Facial nerve palsy resulting from Bell's palsy manifests 
by mild facial asymmetry; incomplete paralysis of the seventh 
facial nerve that most nearly approximates moderate than 
severe.

4.  The veteran's diastolic blood pressure readings have all 
been below 110 and his systolic blood pressure readings have 
all been below 200.

5.  Right testicle hydrocele has not manifested atrophy of 
the testicle; the veteran has not been treated for urinary 
tract infections, undergone long-term drug therapy, one to 
two hospitalizations per year, or intermittent intensive 
treatment


CONCLUSIONS OF LAW

1.  A left knee disability, namely residuals of a meniscus 
tear, was incurred in active duty service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The scheduler criteria for an initial rating in excess of 
30 percent for chronic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

3.  The schedular criteria for an initial rating in excess of 
10 percent for facial nerve palsy resulting from Bell's palsy 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.

4.  The schedular criteria for an initial rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).

5.  The criteria for an initial compensable rating for right 
testicle hydrocele have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7523, 7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal with respect to his claim for entitlement to 
service connection, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

With respect to the veteran's appeals for higher initial 
ratings, the courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).  There has been no allegation of prejudice in 
this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Additionally, the veteran was provided proper VA examinations 
in response to his claims for increased ratings.  In this 
regard, the veteran's representative argued in the July 2003 
informal hearing that the veteran should be afforded 
additional VA examinations with respect to his claims for 
increased ratings, as the prior examinations were conducted 
over three years ago.  VA is obligated to provide a new 
examination when there is evidence of a change in the 
disability since the last examination, but the mere passage 
of time does not trigger that duty.  Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007).  While the veteran's 
representative argued that the medical evidence pertaining to 
the veteran's headaches showed a worsening of the disability, 
the representative has pointed to no specific finding that 
would show a worsening.  As discussed below, the medical 
evidence does not show any change in the disability since the 
February 2005 VA examination.  With respect to the other 
initial rating claims, the representative did not argue that 
they had worsened since the VA examinations were performed, 
the veteran has not reported a change in the disabilities and 
there clinical record shows no changes.  Therefore, the Board 
finds that remanding the case for additional examinations 
would serve no useful purpose and would only result in 
further delay.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred a left knee meniscus 
tear for which he received treatment during service.  The 
service treatment records document that the veteran was 
treated for a left calf muscle strain in October 2001.  The 
service treatment records contain no specific findings 
referable to a left knee disability.

The veteran was seen at VA in March 2003 when he reported 
left knee pain that had begun "a few months ago" "during 
service."  The assessments included left knee pain 
suggesting a meniscus tear.  In May 2004 the veteran 
underwent a left knee arthroscopy with medial menisectomy to 
repair the tear.  A left knee MRI in April 2005 showed 
evidence of the previous arthroscopic surgery, a recurrent 
tear of the medial meniscus, and a small joint effusion.  

In support of his claim, the veteran has provided an April 
2004 statement from the Staff Sergeant who served as his 
direct supervisor during his period of active duty service.  
In the statement, the supervisor notes that during service, 
the veteran informed him that he had been diagnosed with a 
left knee meniscus tear.

The record clearly shows a current diagnosis of a recurrent 
left knee meniscus tear.  In addition, he has reported 
symptomatology of this condition beginning in service and a 
fellow service member has provided corroboration of this 
history.  Resolving reasonable doubt in the veteran's favor, 
this evidence establishes the element of an in-service 
injury.

The veteran has reported a continuity of left knee 
symptomatology since the in-service injury and sought 
treatment within a relatively short period after service.  
Although the record does not contain a medical opinion 
linking the veteran's current left knee condition to his 
active duty service, supporting medical evidence is not 
required to establish entitlement to service connection.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evidence is in relative equipoise on the question of whether 
the current disability is related to an injury in service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that all three of the elements needed for service 
connection are met.  Service connection is, therefore 
granted.



Initial Ratings

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

The veteran was granted a separate disability evaluation for 
chronic headaches in the May 2006 rating decision.  A 30 
percent evaluation was assigned, effective February 13, 2003.

The veteran was provided a VA examination in March 2003 for 
Bell's palsy and associated headaches.  He complained of 
headaches in the occipital region and occasional lacrimation 
in the left eye.  He further described the headaches as 
occurring on and off about four times a week.  He stated that 
he experienced a stabbing pain with remaining dull pain.  The 
headaches were not prostrating and the veteran was able to 
continue with his normal activities.  The diagnosis was 
chronic recurring headaches with a cluster neuralgic type 
pattern, most likely a sequelae of the veteran's Bell's 
palsy.  

Treatment records from the VAMC show that the veteran was 
diagnosed with tension headaches in April 2005.  He described 
them as band-like, pulsatile, and pulling headaches.  A July 
2004 head CT scan, ordered after the veteran continued to 
complain of frequent bifrontal headaches, was negative for 
abnormalities.  In October 2004, the veteran reported that he 
was experiencing increased episodes of bifrontal headaches 
with associated nausea.  

The veteran was afforded another VA examination in February 
2005.  He reported that his headaches had worsened in 
intensity and frequency, occurring three times a month with 
one episode lasting three days without interruption.  The 
headaches started in the occipital region on the left and 
would awaken him in the night.  He described associated 
vomiting, irritability, photophobia, and sonophobia.  The 
pain was a steady pressure-type, without throbbing or 
pulsatile.  He was able to continue ordinary activities and 
continue work at as a police officer.  The diagnosis was 
chronic recurring headaches with migraine features as part of 
the previously headache cluster-like syndrome described in 
the previous VA examination in March 2003.  

The veteran continued to complain of frequent occipital 
headaches at the VAMC in October 2005.  

Diagnostic Code 8100 provides a 30 percent evaluation for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months, and 
a maximum scheduler evaluation of 50 percent for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran reported at the VAMC and at his February 2005 VA 
examination that his headaches occurred three times a month, 
sometimes lasting for several days.  The veteran reported at 
both his VA examinations, however, that his headaches did not 
interfere with his ability to continue his activities of 
daily living, and the March 2003 examiner noted that the 
headaches were not prostrating.  

Similarly, the February 2005 examiner found that the veteran 
was able to could continue in his work as a police officer.  
Therefore, the Board cannot conclude that the veteran's 
headaches have not been completely prostrating at any times 
since the effective date of service connection.  Accordingly, 
the Board finds that throughout the claims period, the 
veteran's chronic headaches have not approximated the 
criteria for an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.21.

Facial Nerve Palsy

Service connection for facial nerve palsy due to Bell's palsy 
with chronic headaches was granted in the May 2003 rating 
decision on appeal.  An initial rating of 30 percent was 
assigned, effective February 13, 2003.  In a May 2006 rating 
decision, the RO split the ratings for facial nerve palsy and 
headaches, and a 10 percent rating for facial nerve palsy was 
assigned, also effective February 13, 2003.  

On VA outpatient treatment in January 2003, the veteran was 
noted to have mild right facial nerve innervation paralysis.  
Similar findings were reported in March 2003.

The veteran was afforded a VA examination in March 2003.  He 
was found to have mild facial deviation and twitches on the 
left side of his face.  The veteran reported that he was 
independent in all his activities of daily living and self-
care.  He was not taking any medication.  Upon physical 
examination, the examiner there was inflammation of the nerve 
or neuritis of the seventh facial nerve on the left side of 
the face.  There was no sensory impairment, but there was 
mild facial pulling with pronounced nasolabial grove in the 
left and definite asymmetry of the face with flattening of 
the right nasolabial fold.  

There were involuntary movements of the face, in the form of 
hemifacial spasms.  There were no wrinkles in the left 
forehead when the veteran tried to frown due to weakness of 
the frontalis muscle in the left.  There was pulling of the 
facial muscles in the right during smiling, and an inability 
to whistle due to weakness of buccinators muscle.  The rest 
of the neurological examination was normal.  The diagnosis 
was status post peripheral facial nerve palsy from Bell's 
palsy with partial incomplete recovery and neurological 
squelae with secondary hemifacial spasm in the left.  

VA outpatient treatment records dated in April 2003, show 
that the veteran was found to have a resolved speech and 
drooling problem, but was still noted to have persisting 
problems with forehead elevation, left mouth elevation, 
sensation, and lacrimation.  He was also noted to have daily 
left facial spasms.  Neurological examination showed full eye 
closure, normal right and left facial strength, and no 
abnormal involuntary facial movements were observed.  The 
diagnosis was incomplete Bell's palsy with subtle deficits.

In June 2003, the veteran began physical therapy at the VAMC 
to strengthen his left facial muscles.  In September 2003 he 
was again assessed as having incomplete Bell's palsy.  He was 
described as having recovered well and having subtle deficits 
and sequela.  

The veteran's most recent VA examination was conducted in 
February 2005.  He denied flare-ups of his condition and was 
not taking any medications for facial palsy.  He manifested 
sequelae of the left facial nerve including paralysis and 
similar findings from the previous March 2003 VA examination.  
The examiner did note the presence of spontaneous 
lacrimation.  The veteran's sense of smell and taste were not 
affected.  The diagnosis was status post facial nerve palsy 
in the left, unchanged from the previous examination.  

The rating schedule provides the following guidance in rating 
nerve injury.  Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis. See nerve 
involved for diagnostic code number and rating. The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2008). 

In addition, Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis. See nerve involved for diagnostic code number and 
rating. Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124 (2008). 
 
Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is warranted if there is moderate incomplete paralysis 
of the seventh (facial) cranial nerve.  A 20 percent rating 
is warranted if there is severe incomplete paralysis.  A 30 
percent rating is warranted if there is complete paralysis of 
the nerve.  The rating is based on the degree of loss of 
innervation of the facial muscles.

Examiners have consistently found a mild loss of innervation 
of the facial muscles.  Tic douloureux, trifacial neuralgia, 
pain, or the neurologic findings contemplated in 38 C.F.R. 
§ 4.123 have not been found.  Therefore, the Board concludes 
that the preponderance of the evidence is against a finding 
of more than moderate incomplete paralysis of the seventh 
facial nerve under Diagnostic Code 8207.

Hypertension

Service connection for hypertension was granted in the May 
2003 rating decision on appeal.  An initial 10 percent rating 
was assigned, effective February 13, 2003.  

VAMC treatment records show that the veteran's blood pressure 
was 153/96 in January 2003.  Two months later, in March 2003, 
his blood pressure was 150/100, and in October 2003 it was 
measured as 132/85.  In June 2004, his blood pressure was 
141/84, and in October 2004 it measured 138/82.  

The veteran was provided a VA examination to determine the 
severity of his hypertension in February 2005.  There was no 
history of hospitalization or emergency room visits due to 
uncontrolled hypertension.  Blood pressure readings were 
152/101, 154/107, and 150/100.  The diagnosis was 
uncontrolled arterial hypertension.  Although the veteran was 
asymptomatic, he was referred to the emergency room for blood 
pressure treatment.  

In October 2005, the veteran's blood pressure was measured at 
the VAMC as 129/79.  

A 10 percent rating is applicable for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more 
and continuous medication is required for control blood 
pressure.  A 20 percent is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2007).  

The medical evidence of record shows that the veteran's 
hypertension does not warrant more than a 10 percent rating 
under the applicable criteria.  While the veteran has 
required medication to control his hypertension, his highest 
diastolic reading was 107 at his February 2005 VA examination 
and his highest systolic reading was 154, also taken at the 
February 2005 examination.  In fact, during the entire appeal 
period, the veteran's diastolic readings were all well below 
110 and his systolic readings were all well below 200 as 
required for a 20 percent evaluation under Diagnostic Code 
7101.  Thus, the weight of the evidence is against a rating 
in excess of 10 percent at any time since the effective date 
of service connection. 

Right Testicle Hydrocele

Service connection for a right testicle hydrocele was granted 
in the March 2005 rating decision on appeal, with a 
noncompensable disability rating assigned, effective April 8, 
2003.

Private treatment records establish that the veteran 
underwent an excision of a right testicle cyst in January 
2002.  A biopsy revealed that there was no malignancy.  

In April 2003, the veteran was seen at the VAMC with 
complaints of mild pain, edema, and redness and sensitivity 
in the area below the scrotum.  The diagnosis was rule out 
epididimitis.  A January 2004 ultrasound showed a small 
right-sided hydrocele of the testicle.  

The veteran was afforded a VA examination in July 2004.  He 
reported undergoing a right spermatocelectomy in January 2002 
and a vasectomy.  He complained of swelling in the right 
intrascrotal sac on exertion with pain.  There were no 
voiding problems, no lethargy or weakness, and no 
incontinence.  The veteran denied recurrent urinary tract 
infections, hospitalizations, and undergoing any invasive or 
non-invasive procedures in the past year.  No effects on the 
veteran's usual occupation or daily activities were noted.  
Physical examination showed no deformities, and a small 
hydrocele was found on the right testicle.  The epididymus 
was normal and there was no atrophy.  The diagnosis was right 
hydrocele secondary to right spermatocele operated in January 
2002.

The veteran's right hydrocele is currently rated by analogy 
under Diagnostic Code 7523 and is assigned a noncompensable 
rating.  A compensable rating is warranted for complete 
atrophy of one testicle.  The veteran's disability does not 
warrant a compensable rating under this diagnostic code, as 
there is no evidence of atrophy of the right testicle.  The 
veteran's testicles were specifically noted to have no 
atrophy at the veteran's July 2004 VA examination and there 
is no medical evidence of atrophy.

The veteran's representative argues that the veteran's 
disability would be more properly rated under Diagnostic Code 
7525 for epididymo-orchitis.  This code provides for a rating 
by analogy with urinary tract infections under 38 C.F.R. 
§ 4.115a.  The Board finds that rating the veteran's 
hydrocele under this diagnostic code is not more appropriate 
as his epididymus was found to be normal at his July 2004 VA 
examination and there is no evidence of urinary tract 
infections, one to two hospitalizations per year, or 
intermittent intensive treatment for his hydrocele.  In fact, 
at his July 2004 VA examination, the veteran denied voiding 
problems, hospitalizations, and undergoing any procedures.  

While the veteran has been prescribed some medication to 
treat his right testicle hydrocele, the Board does not find 
that he has undergone long-term drug therapy or that his 
symptoms, that include swelling and sensitivity of the right 
testicle, most nearly approximate epididymo-orchitis or 
urinary tract infections.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating, but has found none.  
In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against the claim.


Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

As discussed above, the rating criteria contemplate the 
symptoms of the service connected disabilities at issue in 
this appeal.  The veteran's disabilities have not required 
frequent hospitalization and he has been able to maintain his 
employment as a police officer without any reported 
interference from the service connected disabilities.  

The schedular evaluations do contemplate time lost from work 
due to those disabilities.  38 C.F.R. § 4.1 (2007).  No other 
exceptional factors have been alleged or suggested by the 
record.  Hence referral for consideration of an 
extraschedular rating is not warranted.



ORDER

Entitlement to service connection for meniscus tear of the 
left knee is granted.

Entitlement to an initial rating in excess of 30 percent for 
chronic headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
facial nerve palsy resulting from Bell's palsy is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial compensable rating for right 
testicle hydrocele is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


